DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-39 and 41 are pending in the application.  Claims 1-20 and 40 have been canceled.  Claim 41 is new.  Claims 21 and 24 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,238,416 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Canceled claims 27 and 32
This application is in condition for allowance except for the presence of claims 27 and 32 directed to a species non-elected without traverse.  Accordingly, claims 27 and 32 have been cancelled.

NOTE: the Examiner contacted the Applicant’s representative, Eric Volz, on 7/28/22 regarding the cancelation of withdrawn claims 27 and 32.  However, the Examiner was not able to discuss these claims with the Applicant’s representative.  In the response, the Applicant requested rejoinder of these claims.  After further review of the disclosure, the Examiner determined that there is not support for the limitations in these claims given what is recited in independent claim 21. 
Claim 27 requires that the electrical circuit further comprises a toggle circuit electrically connected between the reference feature and the variable feature, wherein the toggle circuit is configured to be triggered by a pulse of the second cycle portion and reset by a pulse on the first cycle portion.  This disclosure is presented in non-elected Species VI (Figure 19 and paragraph 00083 of the specification).  The toggle circuit is labeled in Figure 19 and is additionally identified by reference numeral 730.  However, in the response, independent claim 21 was amended to require a turn-on delay circuit electrically connected between the reference feature and the variable feature.  Paragraph 00083 of the specification discloses: “Unlike circuit (400), circuit (700) of this example further includes a toggle circuit (730) in place of turn-on delay circuit (430).”  The Applicant does not disclose or suggest a surgical instrument comprising an electric circuit that includes both a turn-on delay circuit and a toggle circuit.
Claim 32 requires that the reference feature comprises a reference diode.  This disclosure in presented in non-elected Species II, III, and VI (Figures 14, 15, and 19, respectively).  The reference diode is identified by “D-ref” and reference numerals 310, 410, and 710, respectively.  However, independent claim 21, from which claim 32 depends, recites that the variable feature comprises at least one switch electrically connected with a resistor.  In Species II, III, and VI, the variable feature comprises at least one switch (320, 420, 720) electrically connected with a diode (322, 422, 722).  There is no disclosure or suggestion of a surgical instrument comprising an electrical circuit that includes a reference diode and a variable feature that comprises at least one switch electrically connected with a resistor.
For these reasons, withdrawn claims 27 and 32 have been canceled.

Allowable Subject Matter
Claims 21-26, 28-31, 33-39, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 21 was amended to recite that the electrical circuit further comprises a turn-on delay circuit electrically connected between the reference feature and the variable feature.  This feature, in combination with the other features of the electrical circuit, is not disclosed or suggested in the prior art of record.
The previously cited Weiner, Turner, and Mulvihill references all fail to disclose or suggest a turn-on delay circuit.  Mioduski (US 4,531,524) discloses an apparatus for electrothermal treatment of unhealthy tissue with a delay circuit means for reducing the duty cycle of said duty cycle signal applied to said control input to a predetermined duty cycle for a predetermined initial time period after initial application of operating power to said circuit in order to prevent initial overheating of said unhealthy tissue due to thermal lag between heating of said unhealthy tissue by said high frequency current and heating of said first current probe.  However, Mioduski fails to disclose or suggest the reference feature and variable feature as claimed, as well as the delay circuit being electrically connected between the reference feature and the variable feature. 
Claims 22-26, 28-31, and 33-35 are all dependent on claim 21, thus are also allowable over the prior art of record.
In the previous Office Action, claims 36, 37, and 39 were indicated allowable pending the timely filing of a terminal disclaimer to overcome the rejections based on nonstatutory double patenting.  The terminal disclaimer filed 4/29/22 has been accepted (see above).
Claim 36 is allowable and was indicated as generic to all species in the Requirement for Restriction/Election mailed 8/30/21. Claim 38, previously withdrawn from consideration as a result of the election of species requirement is dependent on claim 36, and thus requires all the limitations of an allowable claim.  Upon the allowance of a generic claim, applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Claim 36 is hereby rejoined and fully examined for patentability under 37 CFR 1.141. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In the previous Office Action, claim 23 was indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  New claim 41 incorporates all of the limitations of claim 23, base claim 21, and intervening claim 22.  Therefore, claim 41 is also allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022